UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1896


WILLIAM F. MARTIN, JR.,

                      Plaintiff – Appellant,

          v.

KEVIN SCOTT BRACKETT, Solicitor of the Sixteenth Judicial
Circuit Court of Union and York County to be sued in his
Individual and Official Capacity,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:12-cv-00054-RBH)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Martin, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William F. Martin, Jr., appeals the district court’s

order    adopting       the   magistrate    judge’s    recommendation      and

dismissing without prejudice Martin’s 42 U.S.C. § 1983 (2006)

complaint. *     We have reviewed the record and find no reversible

error.      Accordingly, we affirm substantially for the reasons

stated by the district court.          Martin v. Brackett, No. 0:12-cv-

00054-RBH (D.S.C. June 28, 2012); see Imbler v. Pachtman, 424

U.S. 409, 422, 427, 430-31 (1976); Carter v. Burch, 34 F.3d 257,

262-63 (4th Cir. 1994).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




     *
        While   dismissals   without    prejudice generally  are
interlocutory and not appealable, a dismissal without prejudice
may be final if no amendment to the complaint can cure the
defect in the plaintiff’s case.      Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).
On the available record, we conclude that the defect identified
by the district court cannot be cured by an amendment to the
complaint and that the order therefore is appealable.



                                       2